MANAGEMENT’S DISCUSSION AND ANALYSIS June 5, 2012 In this Management’s Discussion and Analysis (MD&A), “we”, “Nordion”, and “the Company” refer to Nordion Inc. In this MD&A, we explain Nordion’s results of operations and cash flows for the three and six months ended April 30, 2012, and our financial position as of April 30, 2012. You should read this MD&A in conjunction with our unaudited consolidated financial statements and related note disclosures for the same period. Readers are also referred to Nordion’s 2011 audited annual consolidated financial statements, MD&A, Annual Information Form (AIF), Annual Report, and Form 40-F. These documents and additional information regarding Nordion are available on Nordion’s website at www.nordion.com or at www.sedar.comand www.sec.gov. Our MD&A is intended to enable readers to gain an understanding of Nordion’s current results of operations, cash flows and financial position. To do so, we provide information and analysis comparing our results of operations, cash flows and financial position for the current fiscal year with those of the preceding fiscal year. We also provide analysis and commentary that we believe will help investors assess Nordion’s future prospects. Accordingly, certain sections of this report contain forward-looking statements that are based on our current plans and expectations. These forward-looking statements are affected by risks and uncertainties that are discussed in our 2011 AIF and this document that could have a material impact on Nordion’s future prospects. We caution our readers that actual events and results may vary materially from those anticipated in these forward-looking statements. Factors that could cause actual results or events to differ materially from current expectations include, but are not limited to, risks and uncertainties that are discussed in greater detail in the “Risk Factors” set out in section 5 of our 2011 AIF, and elsewhere in this MD&A. We have prepared our consolidated financial statements in accordance with accounting principles generally accepted in the United States of America. Amounts are in thousands of United States (U.S.) dollars, except per share amounts and where otherwise noted. We have organized our MD&A into five sections: 1) Business Overview Our business Nordion is a global health science company providing market-leading products and services used for the prevention, diagnosis and treatment of disease. Our products benefit the lives of millions of people in more than 60 countries around the world and are used daily by pharmaceutical and biotechnology companies, medical-device manufacturers, hospitals, clinics and research laboratories. We have approximately 500 highly skilled employees in three locations. We have organized our operations into three business segments: Targeted Therapies, Sterilization Technologies, and Medical Isotopes, as well as certain corporate functions and activities reported as Corporate and Other. Targeted Therapies Our Targeted Therapies products primarily focus on the treatment of various cancers by targeting the disease from within the body with a higher concentration of radiation directed to the tumor, thereby limiting both damage to surrounding healthy tissue and side effects for the patient. Our main Targeted Therapies product is TheraSphere® which is used in the treatment of inoperable primary and metastatic liver cancer, and is approved and reimbursed in key markets. TheraSphere is currently in Phase III clinical trials for both primary liver cancer and metastatic liver cancer, and we are also planning the design and protocol for a Phase III trial for the treatment of primary liver cancer patients with Portal Vein Thrombosis (PVT). We are also a contract manufacturer of Bexxar®, a radiotherapeutic and CardioGen-82®, a cardiovascular positron emission tomography (PET) imaging agent. Sterilization Technologies Our Sterilization Technologies segment is focused on the prevention of disease through terminal (in final packaging) sterilization of medical products and devices, as well as food and consumer products. We produce and install Cobalt-60 (Co-60) irradiation sources and design, construct, install, and maintain commercial gamma sterilization systems, referred to as production irradiators. We are the world's leading supplier of Co-60, the isotope that produces the gamma radiation that destroys harmful micro-organisms. Gamma sterilization technologies are used globally to sterilize approximately 40% of single use medical products including disposable medical devices and supplies such as surgeon's gloves, syringes, sutures, and catheters, as well as pharmaceuticals. Gamma sterilization is also used for the treatment of food and consumer products. Medical Isotopes Our Medical Isotopes segment focuses on products used in the diagnosis and treatment of diseases, including cardiac and neurological conditions, and several types of cancer. According to the World Nuclear Association, over 10,000 hospitals worldwide use radioisotopes in medicine with about 90% of the procedures being for diagnosis. We sell a breadth of isotopes, which our customers incorporate into products that are used in these medical procedures. Our primary product is the reactor-based Molybdenum-99 (Mo-99), which decays into Technetium-99 (Tc-99m), utilized in approximately 80% of nuclear medical procedures worldwide. We process and sell other Reactor isotopes including Xe-133 (used in lung scans), I-131 (used to treat hyperthyroidism, thyroid cancer and non-Hodgkin’s lymphoma), and I-125 (used to treat prostate cancer). We also manufacture and process Cyclotron isotopes at our facility in Vancouver, Canada. Corporate and Other Nordion is a publicly traded company listed on the Toronto Stock Exchange (TSX: NDN) and on the New York Stock Exchange (NYSE: NDZ). The number of outstanding Nordion common shares at April 30, 2012 and June 4, 2012 was 61,980,021. Our corporate and public company functions were consolidated and streamlined at our Ottawa, Canada headquarters during 2010 and 2011. For a detailed description of our Targeted Therapies, Sterilization Technologies, and Medical Isotopes businesses, see “Section 4, Description of the Business” in our 2011 AIF. Recent business and corporate developments Targeted Therapies TheraSphere Growth TheraSphere revenue grew by 11% and 13% during the second quarter (Q2) 2012, respectively, compared with the same periods in 2011 and Q1 2012. The year-over-year sales growth in the quarter was primarily due to adoption by new clinics. TheraSphere revenue growth was lower than anticipated in the first half of 2012 due to a decline in doses administered at several of our larger accounts. This decline was primarily due to reduced availability of, or changes in, certain key interventional radiologists within the multidisciplinary teams that support the administration of TheraSphere. Our top ten TheraSphere customers account for greater than 30% of doses administered. Therefore, fluctuations of these accounts impact the revenue performance of our product. While we believe these fluctuations are a normal part of the growth of a high-value, niche product, we continue to attempt to mitigate the impact of customer concentration through greater training and education for interventional oncology (IO) teams, securing new accounts, and providing comprehensive support to existing customers. TheraSpherePhase III Trials In the United States, TheraSphere is currently authorized by the U.S. Food and Drug Administration (FDA) for use under a Humanitarian Device Exemption (HDE) as a radiation treatment for primary liver cancer or hepatocellular carcinoma (HCC).We are currently conducting clinical Phase III trials with a view to obtaining full approval for TheraSphere as a treatment for HCC. In Q2 2011, the FDA approved our Phase III clinical trial applications for both primary liver cancer (approximately 400 patients at up to 40 sites around the world) (STOP-HCC) and metastatic colorectal cancer in the liver (approximately 360 patients at up to 30 sites around the world) (EPOCH). In Q3 2011, we engaged Theorem Clinical Research (Theorem), a full service clinical research organization (CRO) to conduct these trials. Theorem is providing clinical trial implementation services which include clinical data management, statistical analysis, monitoring, and administrative expertise to support the conduct of the studies. We have made steady progress in these trials including the initiation of multiple clinical sites that are available for patient enrollment.We anticipate the level of activity associated with these trials to significantly ramp up during fiscal 2013 as a greater number of clinical trial sites are initiated and more patients are screened for eligibility and enrolled in the trials.We have patient enrolment in the EPOCH trial and anticipate continuing to make progress in this regard.However, site initiation and patient enrollment in the STOP-HCC trial has been more challenging than anticipated.TheraSphere has been used for a number of years and remains available under the HDE in the U.S. during the clinical trials, and some physicians and their patients perceive that by participating in the STOP-HCC trial they may be randomly selected for the control arm and thereby not have the opportunity to receive TheraSphere treatments.We continue to provide support for patient selection for this trial; however, the current pace of enrollment may result in the STOP-HCC trial requiring more time to complete than originally planned. In Q2 2012, we also announced more information regarding our commitment to a Europe-focused randomized trial (YES-P) in a subset of primary liver cancer patients with portal vein thrombosis (PVT).PVT is a complication in which a clot forms in one of the blood vessels feeding the liver, and occurs in approximately 30 to 40% of HCC cases. The presence of PVT is a contraindication for most embolic therapies, but TheraSphere represents an available alternative treatment even for such patients. The trial has been planned to evaluate and compare the safety and efficacy of TheraSphere versus sorafenib in HCC patients with PVT.The YES-P trial is intended to support continued adoption, our pursuit of expanded reimbursement in Europe, and provide a base for expansion into Asia. This trial will be focused primarily in Europe, with additional locations to be identified globally, and is targeting enrolment of about 350 patients at approximately 24 sites. Until full approval for TheraSphere is received from the FDA, regulations applicable to the HDE for TheraSphere include limitations on profits from sales and operations in the U.S. related to the product, requirements that incidence of the disease indication remain below a prescribed level (4,000 cases per year) and that there is not a similar FDA approved product for the indication available in the U.S.Delays in the completion of the STOP-HCC trial to obtain full FDA approval for TheraSphere may increase the risk associated with TheraSphere remaining in compliance with the above factors. In the meantime, we plan to continue to increase global adoption of TheraSphere by expanding our presence in, and sales of, TheraSphere in other geographies, particularly in Europe and Asia. CardioGen-82 Manufacturing Interruption Continues Our manufacturing of CardioGen-82 generators, a Bracco Diagnostics Inc. (Bracco) product, was interrupted during Q2 2011 due to a third party supplied component. During this interruption, Bracco issued a letter to customers on July 25, 2011 providing notification that Bracco had voluntarily discontinued the sale of CardioGen-82 generators and recalled units remaining in the marketplace due to reports of two patients having received a higher radiation dose than expected. The reason for the recall by Bracco was for an issue different from the one that originally interrupted our CardioGen-82 manufacturing. As a result, we have not manufactured CardioGen-82 generators since early Q2 2011. Bracco began reintroduction of Cardiogen-82 during our fiscal Q2 2012. On January 12, 2012, the FDA updated healthcare professionals and the public about preliminary findings from investigations following the voluntary recall of CardioGen-82 by Bracco.On February 14, 2012, Bracco issued a letter to customers stating that Bracco was resuming CardioGen-82 production with availability phased in through February and March 2012.While our role in the return to manufacturing of CardioGen-82 has yet to be defined, our discussions with Bracco are ongoing. Accordingly, we do not currently expect to realize revenue from CardioGen-82 during fiscal 2012. Now that CardioGen-82 is being reintroduced to the market, we have begun to sell Strontium-82 (Sr-82), the isotope used in the CardioGen-82 generators, during fiscal 2012. Sr-82 revenue is reported within the Cyclotron isotopes revenue of our Medical Isotopes segment.We currently expect to generate revenues in 2012 similar to those realized in 2011 from Sr-82 sales. However, our return to manufacturing of CardioGen-82 and our sales of Sr-82, may be impacted by a variation with respect to Sr-82 measurements in the field that was recently observed by Bracco. Sterilization Technologies Extension of Co-60 Customer Contract During Q2 2012, we formalized a multi-year extension of an existing contractual relationship to supply Co-60 to Zhongjin Irradiation Co. Ltd, a leader in contract sterilization services in Asia. Under the terms of the agreement, this contract extends until October 31, 2014, and solidifies our relationship for Co-60 supply with one of our major customers. Subsequent to the end of Q2 2012, we also signed a multi-year agreement with Japan Radioisotope Association. As at the date of this MD&A, we now have customers representing approximately two-thirds of our 2012 Co-60 volumes that have entered into long-term contracts, most of which provide for escalating revenue over the course of the contract term. Medical Isotopes Mo-99 Supply Agreement with Isotope In September 2010, Nordion entered into a 10-year agreement with a Russian supplier, The Open Joint Stock Company “Isotope” (Isotope), for the supply of Mo-99. Isotope continues to develop its processing capability and capacity of Mo-99 from three reactors in Dimitrovgrad, Russia.In May 2012, we received shipments of Mo-99 from Isotope for testing and are currently undertaking this process. Once Isotope has fully ramped up supply, which we expect to occur prior to 2016, we currently estimate that Isotope will be able to supply significantly less than our current supply requirements. In light of the forecast quantities of Mo-99, we expect to continue to discuss with Isotope our current contractual arrangements and, in addition to pursuing the completion of the MAPLE reactors through the ongoing arbitration proceedings, continue to assess potential alternate sources of long term medical isotope supply. MAPLE Arbitration The arbitration proceedings with Atomic Energy of Canada Limited (AECL), through which we are seeking an order to compel AECL to fulfill its contractual obligations to complete the MAPLE facilities, were completed at the end of May 2012.The arbitration tribunal has indicated they will be meeting in late June 2012 and will provide guidance at that time regarding a date for a final decision.We anticipate providing an update as further information becomes available. National Research Universal (NRU) Supply Interruptions On May 16, 2012, our primary supplier of medical isotopes, AECL, reported that the NRU reactor at Chalk River, Ontario, returned to service from its planned maintenance shutdown, which lasted 31 days. The one month shutdown resulted in an interruption in the supply of medical isotopes during Q2 and Q3 2012. Our production and sales have resumed as expected and planned Mo-99 shipments began in the week of May 21, 2012. Prior to the planned maintenance shutdown described above, we also experienced two unplanned interruptions in supply from the NRU in February and March 2012. These supply interruptions were primarily related to NRU repair activities and negatively impacted our revenue by approximately $2 million in Q2 2012. Corporate and Other Returns to Shareholders – Quarterly Dividend In December 2011 and March 2012, we declared quarterly dividends at $0.10 per share, which were paid on January 3 and April 5, 2012 each in the amount of $6.2 million to our shareholders of record on December 23, 2011 and March 21, 2012, respectively. Returns to Shareholders – Normal Course Issuer Bid (NCIB) We did not make any share repurchases under our current NCIB during Q2 2012. Strategy and 2012 financial outlook Summary of strategic objectives We are committed to delivering long-term value to our shareholders by investing in our growth, managing and protecting our market positions, and executing our strategic plans with operational and financial discipline. Targeted Therapies We are planning to leverage our TheraSphere brand, market segment leadership, and operational excellence to establish a leadership position in the emerging IO market. This is expected to include selectively building an IO product portfolio over a number of years through in-licensing, acquisition, and product development as well as investing in TheraSphere growth by conducting Phase III clinical trials which are intended to i) expand approved indications in the U.S., ii) demonstrate improved effectiveness over certain existing treatment options, which is expected to support clinical adoption and growth in Europe and Asia, and iii) expand European reimbursement. We also expect to continue to increase our investment in TheraSphere, including areas such as our European TheraSphere sales and marketing infrastructure and skills, and building our medical affairs function. Sterilization Technologies Our strategy for Sterilization Technologies is to maintain our market leading position and strong margins in this relatively stable market (gamma sterilization – Co-60) which is characterized by significant barriers to entry. For Nordion, this business is characterized by high margins, strong cash flows, and limited further capital investment requirements. We endeavour to maintain our segment leading market share and retain our strong segment margins in gamma sterilization through value-based pricing, significant barriers to entry, selectively investing in growth opportunities, and the recognition of the Nordion brand as a global leader in the gamma sterilization market. We plan to selectively grow gamma sterilization sales over the long-term through innovation and the development of new product offerings (e.g. GammaFIT) that will strengthen our relationships with current customers and facilitate our entry into new and emerging markets. We expect that our strategy will result in continued market leadership of our existing business, with flat to low percentage revenue growth. Medical Isotopes In our Medical Isotopes segment, we are focused on optimizing the value of this business by working to maintain our existing revenues and acting to solidify the long-term reliability of our reactor isotope supply. To achieve our goals, we have established a strategic relationship with Isotope, to develop a new global supply of Mo-99. Isotope expects to reach its maximum production capacity by 2016. We have exclusive rights to this supply outside of Russia. We are also awaiting the outcome of the arbitration against AECL to compel AECL to complete the MAPLE reactors in Canada. The volatility of Mo-99 supply in 2009 and 2010 persuaded a number of current and potential Mo-99 customers to diversify their supply away from single sources. Although we look to opportunistically grow our customer base for Medical Isotopes as potential new customers continue to diversify their supply, the NRU maintenance shutdowns in each of the last two fiscal years, combined with delays and reduced back-up supply available to date from our Russian supplier, have made this difficult. Currently, our focus is on maintaining our existing Mo-99 revenues. Corporate and Other We are focused on providing meaningful total returns to our shareholders through using our cash on hand, cash from operations, and access to capital to: · Invest in growth opportunities and projects focused on maintaining existing margins and cash flows that are intended to drive long term share price appreciation; and, · Return cash to shareholders that is not otherwise required for growth or operational purposes. We return cash through our current quarterly dividends of $0.10 per share (yielding 4.4% as at April 30, 2012), and share buybacks when deemed an appropriate deployment of cash. 2012 financial outlook - update We continue to expect our top three products (TheraSphere, Co-60, and Mo-99) will contribute approximately 80% of revenues and greater than 90% of segment gross margins. However, for the reasons as described below, we now expect overall revenue and gross margin for fiscal 2012 to be lower than fiscal 2011.In the following discussion, we highlight and explain the revenues and drivers that have changed from our previously published 2012 financial outlook, last updated in our Q1 2012 MD&A. Targeted Therapies As discussed in the “Recent business and corporate developments” section of this MD&A, the rate of TheraSphere revenue growth was impacted in Q1 and Q2 2012 due to several large accounts experiencing resource availability issues.We are adjusting our outlook for fiscal 2012 TheraSphere revenue growth to be approximately 15% higher than fiscal 2011. While we are adjusting our 2012 revenue forecast down from the previous outlook of annual growth of 30% or more, we believe that TheraSphere remains a solid platform for Nordion’s long-term growth strategy of building a leadership position in the emerging Interventional Oncology market. Sterilization Technologies We currently expect Sterilization Technologies revenue to be approximately 10% lower in fiscal 2012 compared to 2011. This decrease is primarily due to the shipment of two large production irradiators in 2011, whereas we now do not expect to ship any production irradiators in 2012. We continue to expect a similar level of Co-60 revenue compared to 2011 with slightly higher volumes but slightly lower average pricing in fiscal 2012. Similar to the 2011 profile, Co-60 revenue is expected to be significantly higher in the second half of 2012 compared with the first half, in part due to a delay in shipments that were planned for Q2 2012. Our Co-60 shipments in Q3 2012 are expected to exceed our total shipments for the first half of 2012. Because of the Co-60 pricing impacts described above, we now expect overall segment gross margin to be slightly lower in 2012 compared to 2011. Medical Isotopes On May 16, 2012, our primary supplier of medical isotopes, AECL, reported that the NRU reactor at Chalk River, Ontario, returned to service from its planned maintenance shutdown, which lasted 31 days.The impact of the one month shutdown, which began April 15, resulted in an interruption in the supply of medical isotopes, primarily Mo-99, during Q2 and Q3 2012.We continue to expect a reduction of approximately 15% in Q3 2012 Reactor revenue compared to Q1 2012 as the NRU reactor planned maintenance shutdown impacts our revenues for the quarter.For Q4 2012, we expect Reactor revenue to be approximately the same as Q1 2012. After pricing adjustments experienced by the market in the first quarter of 2011, our weekly Reactor isotope revenue has been relatively stable during normal NRU operation over the last five consecutive quarters.For the full year 2012, we now expect Reactor isotopes revenue to decline by between 10% and 12% compared to 2011 primarily due to the pricing adjustments experienced during the first quarter of 2011 and lower than expected volume in 2012 partly due to the unplanned NRU supply interruptions during Q2, as described in the “Recent business and corporate developments” section. AECL arbitration legal costs We anticipate that our external legal costs in Q3 2012 related to this arbitration will be lower than Q2 2012. Corporate and Other Under the NCIB we announced in January 2011, we repurchased 5,258,632 shares, which represent 93% of the shares approved for repurchases, with an aggregate value of $55.9 million. After our 2011 NCIB expired in January 2012, we announced a 2012 NCIB authorized by the TSX to purchase for cancellation up to 3,105,901 shares.To the date of this MD&A, we have not made any share repurchases under our 2012 NCIB. See further details on our 2012 NCIB in “Recent business and corporate developments” section of our Q1 2012 MD&A. We expect to continue to monitor and assess our cash requirements, liquidity and access to capital in determining the final amount we repurchase under our 2012 NCIB. On January 19, 2011, our Board of Directors approved the initiation of a quarterly dividend of $0.10 per share. On June 5, 2012, our Board of Directors declared the quarterly dividend at $0.10 per share to Nordion’s shareholders on record as of June 18, 2012, which we expect will total approximately $6.2 million payable on July 3, 2012. Including the quarterly dividend declared on June 5, 2012, we will have returned $37.8 million to shareholders by way of dividends related to fiscal 2011 and 2012. The current quarterly dividend rate of $0.10 per share reflects what we believe is a reasonable balance between providing shareholders with what we expect will be a sustainable return on capital, while leaving the business with financial flexibility. When arriving at the dividend level, we also took into account potential investments, including the previously discussed clinical trials to support TheraSphere growth, as well as the uncertainty in the levels of cash flow that the Medical Isotopes business will generate over the medium- to long-term. Financial highlights Three months ended April 30 Six months ended April 30 (thousands of U.S. dollars, except per share amounts) Revenues Targeted Therapies TheraSphere $ Contract Manufacturing Sterilization Technologies Cobalt Sterilization - Other Medical Isotopes Reactor Cyclotron Consolidated segment revenues from continuing operations $ Segment earnings (loss) Targeted Therapies $ Sterilization Technologies Medical Isotopes Corporate and Other Total segment earnings $ Depreciation and amortization Gain on sale of investment - - Restructuring (recovery) charges, net AECL arbitration and legal costs Loss on Celerion note receivable - - - Change in fair value of embedded derivatives Consolidated operating income from continuing operations $ Basic earnings per share from continuing operations $ Cash and cash equivalents $ Financial results analysis In this section, we provide detailed information and analysis regarding our performance for the three and six months ended April 30, 2012 compared with the same periods in fiscal 2011. Consolidated financial results Three months ended April 30 Six months ended April 30 (thousands of U.S. dollars) % of revenues % of revenues % of revenues % of revenues Revenues $ 100% $ 100% $ 100% $ 100% Costs and expenses Direct cost of revenues 49% 48% 49% 47% Selling, general and administration 29% 26% 30% 24% Depreciation and amortization 11% 8% 10% 8% Restructuring (recovery) charges, net - 1% (1%) - Change in fair value of embedded derivatives - (1%) 6% (14%) Other expenses, net 5% 6% 5% 4% Operating income from continuing operations $ 6% $ 12% $ 1% $ 31% Interest expense (2%) - (2%) (1%) Interest income 3% 4% 3% 4% Unrealized loss on equity - Income tax (expense) (1%) (6%) - (9%) Loss from discontinued operations, net of income taxes - - (21%) - - (14%) Net income (loss) $ 6% $ (11%) $ 2% $ 11% Gross margin 51% 52% 51% 53% Capital expenditures from continuing operations $ Total assets $ Long term financial obligations $ Revenues Revenues of $50.0 million in the three months ended Q2 2012 decreased by $18.2 million or 27% compared with the same period in fiscal 2011. Revenues of $103.0 million for the six months ended Q2 2012 decreased by $30.2 million or 23% compared with the same period in fiscal 2011. Excluding the impact of foreign exchange, revenues for the three and six months ended Q2 2012 decreased approximately 25% and 21% compared with the same periods in fiscal 2011, respectively. The decrease in revenue compared to the prior year was attributable to: i) a decrease in pricing and volume sales of Reactor isotopes; ii) lower Co-60 revenue due to lower volume impacted by the timing of our shipments which typically vary significantly quarter-to-quarter; iii) no production irradiator shipment in the current year; and iv) no CardioGen-82 sales since Q1 2011. These decreases were partially offset by continued growth in TheraSphere sales. See further detailed analysis on revenues in the “Targeted Therapies”, “Sterilization Technologies” and “Medical Isotopes”, sections of this MD&A. Gross margin Gross margins from continuing operations of 51% for the three and six months ended Q2 2012 were slightly lower by 1% and 2%, respectively, compared to the same periods in fiscal 2011. Our overall gross margin was impacted by lower revenue from our Mo-99 and Co-60 products covering relatively fixed production support costs. See further detailed analysis on gross margin in the “Targeted Therapies”, “Sterilization Technologies” and “Medical Isotopes”, sections of this MD&A. Costs and expenses Selling, general and administration (SG&A) SG&A expenses of $14.6 million and $30.6 million for the three and six months ended Q2 2012 decreased by $2.6 million and $1.6 million, respectively, compared to the same periods in fiscal 2011. The decrease was largely due to lower legal costs associated with the MAPLE arbitration proceedings and decrease in sales and marketing expenses offset by higher insurance expense. There was also an unfavourable foreign exchange impact from the strengthening of the Canadian dollar relative to the U.S. dollar for the three and six months ended Q2 2012. The significant majority of our SG&A expenses are denominated in Canadian dollars. Depreciation and amortization (D&A) D&A expenses of $5.2 million and $10.3 million for the three and six months ended Q2 2012 slightly decreased by $0.4 million and $0.7 million, respectively, compared to the same periods in fiscal 2011. Restructuring charges For the six months ended Q2 2012, we recorded a $0.7 million net restructuring recovery primarily due to the lease termination of approximately 70% of our former Toronto office space.In December 2011, a lease termination offer related to the fourth and fifth floors of our former Toronto office was signed and a C$2.5 million early termination penalty was paid. The majority of the remaining restructuring provisions relate to future rental payments related to the Company’s remaining Toronto office space, which may extend over two years. Change in fair value of embedded derivatives We have Russian supply contracts for Co-60 and Mo-99 that are denominated in U.S. dollars. This creates embedded derivatives as our Canadian operation has Canadian dollars as its functional currency. At each period end, we mark-to-market any changes in the fair value of the embedded derivatives and record these increases and decreases as gains and losses within operating income. The long-term Mo-99 supply agreement that we signed with our Russian supplier Isotope in Q4 2010 has significantly increased our embedded derivative exposure. For the three and six months ended Q2 2012, we recorded losses of $0.2 million and $6.4 million for the change in the fair value of the embedded derivatives, respectively, compared to gains of $0.7 million and $19.3 million for the same periods in fiscal 2011. The changes in the fair value of the embedded derivatives was primarily driven by changes in the U.S. to Canadian dollar exchange rates and our estimated notional supply amount during the contract periods. These gains and losses are for accounting purposes and do not represent cash transactions in the period of reporting. Other expenses, net Other expenses, net, of $2.4 million and $4.8 million for the three and six months ended Q2 2012, respectively, primarily included R&D costs of $1.6 million and $3.0 million as well as foreign exchange of $0.8 million loss and $0.5 million gain. Other expenses, net for the six months ended Q2 2012 also included a $2.4 million loss on the Celerion note receivable recorded in Q1 2012. Other expenses, net, of $4.2 million and $5.7 million for the three and six months ended Q2 2011, respectively, primarily included R&D costs of $1.0 million and $2.0 million as well as foreign exchange losses of $4.5 million and $5.7 million. Other expenses, net for the three months ended Q2 2011 also included a $1.7 million gain on the sale of an available for sale investment. Interest income (expense), net Net interest income for the three and six months ended Q2 2012 were $0.4 million and $1.0 million, respectively, compared to $2.5 million and $4.2 million for the same periods in fiscal 2011. The decrease was primarily due to an increase in interest expense relating to our credit facility entered in Q3 2011 as well as a decrease in accreted interest income related to our note receivable from Celerion Inc. reflecting $6.5 million partial repayment for a reduction of $12.5 million principal amount occurred during Q1 2012. Income tax expense For the three and six months ended Q2 2012, we recorded expenses of $0.3 million and $0.1 million on the pre-tax income from continuing operations of $3.5 million and $2.4 million, respectively. The tax expense and related effective tax rate on continuing operations was determined by applying an estimated annual effective tax rate of 25.7% to pre-tax income and then adjusting for various discrete tax items. Discrete tax items primarily include adjustments for the differential between the current and deferred tax rate of 0.6% on the change in fair value of embedded derivatives, adjustments to the reserves for uncertain tax positions and other adjustments. 2) Segmented Financial Review Targeted Therapies Three months ended April 30 Six months ended April 30 (thousands of U.S. dollars) % of revenues % of revenues % of revenues % of revenues Revenues TheraSphere $ 86% $ 73% $ 86% $ 63% Contract Manufacturing 14% 27% 14% 37% 100% 100% 100% 100% Costs and expenses Direct cost of revenues 37% 45% 39% 45% Selling, general and administration 30% 26% 32% 23% Other expenses, net 11% 6% 10% 6% Segment earnings $ 22% $ 23% $ 19% $ 26% Revenues Revenues of $14.4 million for the three months ended Q2 2012 decreased by $1.0 million or 6% compared to the same period in fiscal 2011. For the six months ended Q2 2012, revenues of $27.2 million decreased by $4.9 million or 15% compared to the same period in fiscal 2011. As the majority of our Targeted Therapies revenues are denominated in U.S. dollars, the impact of foreign exchange on revenues was not significant. Growth in TheraSpherecontinued for the three and six months ended Q2 2012 with increases in revenue of 11% and 16%, respectively, compared to the same periods in fiscal 2011. Offsetting the growth in TheraSpherewas a significant decline in Contract Manufacturing revenue. For the three and six months ended Q2 2012, Contract Manufacturing revenue declined $2.2 million and $8.2 million, respectively, compared to the same periods in fiscal 2011.The decrease for the three months ended Q2 2012 was due to fewer third party products, while the decline in revenue for the six months ended Q2 2012 also included the impact of the interruption in CardioGen-82 manufacturing. We have not manufactured CardioGen-82 since Q1 2011 due to the issues described in the “Recent business and corporate developments” section of this MD&A. Gross margin Gross margin for our Targeted Therapies segment of 63% and 61% for the three and six months ended Q2 2012, respectively, was higher than 55% for the same periods in fiscal 2011. This was primarily due to the growth in TheraSphere and a heavier weighting of TheraSphere revenue, which has higher gross margin than Contract Manufacturing products. In addition, TheraSpherehas a relatively fixed cost over certain volumes such that incremental revenue has a positive impact on gross margin. Selling, general and administration (SG&A) SG&A expenses of $4.4 million and $8.6 million for the three and six months ended Q2 2012 increased by $0.4 million and $1.3 million, respectively, compared to the same periods in fiscal 2011. The increase was primarily driven by an increased investment in TheraSphere sales and marketing, and an increase in general and administrative costs required to support the growth of the product. There was a small unfavourable foreign exchange impact due to the strengthening of the Canadian dollar relative to the U.S. dollar. A majority of our SG&A expenses are denominated in Canadian dollars. Other expenses, net R&D expenses increased by $0.6 million and $0.9 million for the three and six months ended Q2 2012, respectively, compared to the same periods in fiscal 2011 due to increased spending in TheraSphere clinical trials. Sterilization Technologies Three months ended April 30 Six months ended April 30 (thousands of U.S. dollars) % of revenues % of revenues % of revenues % of revenues Revenues Cobalt $ 93% $ 78% $ 95% $ 86% Sterilization - Other 7% 22% 5% 14% 100% 100% 100% 100% Costs and expenses Direct cost of revenues 53% 47% 51% 47% Selling, general and administration 23% 14% 23% 15% Other expenses, net(a) 59 - 1% 90 - 1% Segment earnings $ 24% $ 38% $ 26% $ 37% (a)Excludes gain on investment of $1.7 million for the three and six months ended April 30, 2011, which are not included in the calculation of segment earnings. Revenues Revenues of $14.8 million for the three months ended Q2 2012, decreased by $10.5 million or 41% compared to the same period in fiscal 2011. For the six months ended Q2 2012, revenues of $31.0 million decreased by $13.1 million or 30%, compared to the same period in fiscal 2011. The majority of revenue for Sterilization Technologies is denominated in Canadian dollars so the strengthening Canadian dollar compared to the U.S. dollar positively affected revenue. Excluding the impact of foreign exchange, revenues decreased by 40% and 28% for the three and six months ending April 30, 2012, respectively. For the three and six months ended Q2 2012, Co-60 revenues decreased by $5.8 million or 29% and $8.4 million or 22%, respectively, compared to the same periods in fiscal 2011. The decrease in Co-60 revenue was primarily due to the quarterly variability of the timing of our shipments to customers in addition to the impact from slightly lower average pricing and the relative difference in mix of customers in each respective year. For the three and six months period ended Q2 2012, revenues from Sterilization – Other decreased significantly compared to the same periods in fiscal 2011 primarily because we shipped one production irradiator in Q2 2011 whereas no production irradiators have been shipped in the current year. As in prior years, the quarterly profile of revenues for Sterilization Technologies vary significantly due to the timing of our Co-60 shipments to customers and the sales of production irradiators. When our customers purchase and install Co-60, they need to shut down their production irradiator operations while the Co-60 is being loaded into the irradiator. Therefore, we coordinate this process closely with our customers to minimize disruption to their operations. The timing of Co-60 discharges from power reactor sites in Canada can also affect the variability in quarterly revenues for Sterilization Technologies. Gross margin Gross margin for our Sterilization Technologies segment of 47% and 49% for the three and six months ended Q2 2012, respectively, was lower compared to 53% for the same periods in fiscal 2011. The decrease in gross margin was primarily driven by lower revenue, as described above, covering relatively fixed Co-60 production support costs. Selling, general and administration (SG&A) SG&A expenses of $3.4 million and $7.1 million for the three and six months ended Q2 2012 were relatively flat and decreased by $0.2 million and increased by $0.3 million, respectively, compared to the same periods in fiscal 2011. A significant majority of our SG&A expenses are denominated in Canadian dollars. Other expenses, net Other expenses, net are primarily foreign exchange revaluation gains and losses for the three and six months ended Q2 2012 and 2011. Medical Isotopes Three months ended April 30 Six months ended April 30 (thousands of U.S. dollars) % of revenues % of revenues % of revenues % of revenues Revenues Reactor $ 83% $ 79% $ 85% $ 83% Cyclotron 17% 21% 15% 17% 100% 100% 100% 100% Costs and expenses Direct cost of revenues 55% 52% 53% 48% Selling, general and administration(a) 13% 13% 13% 13% Other expenses (income), net 3 - 99 - - - Segment earnings $ 32% $ 35% $ 34% $ 39% (a)Excludes AECL arbitration and legal costs of $1.9 million (2011 - $3.0 million) and $3.8 million (2011 - $6.6 million) for the three and six months ended April 30, 2012, respectively, which are not included in the calculation of segment earnings. Revenues Revenues of $20.8 million for the three months ended April 30, 2012, decreased by $6.8 million or 25% compared to the same period in fiscal 2011. For the six months ended Q2 2012, revenues of $44.8 million decreased by $12.2 million or 21% compared with the same period in fiscal 2011. The majority of Medical Isotopes revenues are denominated in U.S. dollars and, therefore, foreign exchange had a nominal impact on revenue Reactor products accounted for 83% of Q2 2012 Medical Isotopes revenue, while cyclotron-based products accounted for 17%. Reactor isotopes revenues decreased by 21% and 20% for the three and six months ended Q2 2012, respectively, compared to the same periods in fiscal 2011 due mainly to decreases in sales volume and price of Mo-99.As described in the “Recent business and corporate developments” section of this MD&A, the decrease in sales volume was impacted by two unplanned supply interruptions during Q2 2012 as well as the planned maintenance shutdown of the NRU reactor, our main source of Mo-99 supply, which began on April 15th, 2012.The one-month maintenance shutdown in 2011 occurred in Q3 2011. Cyclotron isotopes revenues were lower by 37% and 29% for the three and six months ended Q2 2012, respectively, due mainly to lower shipments of Sr-82 and lower customer demand for Tl-201 and I-123. Gross margin Gross margin of 45% and 47% for the three and six months ended Q2 2012, respectively, were lower than 48% and 52% for the same periods in fiscal 2011, primarily due to lower Mo-99 revenue, as described above, covering relatively fixed production support costs in the current periods.Gross margin was also impacted by lower revenues for Cyclotron products, which tend to have a relatively fixed cost over certain volumes, as well as an increase in production support costs. Also contributing to this decrease was the slight strengthening of the Canadian dollar relative to the U.S. dollar which negatively impacted the overall gross margin as a majority of our direct costs are denominated in Canadian dollars whereas the majority of revenues are denominated in U.S. dollars. Selling, general and administration (SG&A) SG&A expenses of $2.8 million and $5.8 million for the three and six months ended Q2 2012, respectively, decreased compared to $3.6 million and $7.3 million for the same periods in fiscal 2011. The decrease in SG&A was primarily due to a reduction in the level of general and administrative costs associated with supporting the segment and a reduction in recording of performance-based incentives, partially offset by unfavourable impact of the strengthening of the Canadian dollar relative to the U.S. dollar. A significant majority of our SG&A expenses are denominated in Canadian dollars. Other expenses (income), net Other expenses (income), net are primarily foreign exchange revaluation gains and losses for the three and six months ended April 30, 2012 and 2011. Corporate and Other Three months ended April 30 Six months ended April 30 (thousands of U.S. dollars) Costs and expenses Selling, general and administration $ Other expenses (income), net(a) Segment loss $ (a)Excludes loss on Celerion note receivable of $2.4 million (2011 - $nil) for the six months ended April 30, 2012, which are not included in the calculation of segment loss. Selling, general and administration (SG&A) Corporate SG&A expenses of $2.1 million for the three months ended Q2 2012 decreased by $1.1 million compared to the same period in fiscal 2011. The decrease in SG&A expenses, despite an increase from foreign exchange, was primarily due to lower stock based compensation and legal costs as well as no costs associated with transition services incurred in Q2 2012. Corporate SG&A expenses of $5.3 million for the six months ended Q2 2012 increased by $1.0 million compared to the same period in fiscal 2011. The increase in SG&A expenses reflects the $1.4 million in insurance adjustment related to refunds and reduced estimates recorded in the first half of fiscal 2011 and the impact of the strengthening of the Canadian dollar relative to the U.S. dollar, partially offset by no costs associated with transition services in the current period. Other expenses (income), net For the three and six months ended Q2 2012, Other expenses (income), net included $0.6 million and $(0.6) million related to foreign exchange loss (gain), respectively. Other expenses (income), net for the three and six month ended Q2 2011 included a foreign exchange loss of $4.2 million and $5.1 million, respectively, primarily related to cash held in a Canadian dollar functional currency entity in U.S. dollars. 3) Quarterly Financial Analysis Sequential financial analysis In this section, we provide a summary of selected financial information for each of the eight most recently completed quarters. (thousands of U.S. dollars, except per share amounts) Trailing four quarters April 30 January 31 2012 October 31 2011 July 31 Revenues from continuing operations TheraSphere $ Contract Manufacturing Targeted Therapies Cobalt Sterilization-other Sterilization Technologies Reactor Cyclotron Medical Isotopes $ Segment earnings (loss) Targeted Therapies Sterilization Technologies Medical Isotopes Corporate and Other $ Income (loss) from continuing operations $ (Loss) income from discontinued operations, net of income taxes - - Net income (loss) $ Basic and diluted earnings (loss) per share - from continuing operations $ - from discontinued operations - - Basic and diluted earnings (loss) per share $ (thousands of U.S. dollars, except per share amounts) Trailing four quarters April 302011 January 31 2011 October 31 July 31 Revenues from continuing operations TheraSphere $ Contract Manufacturing Targeted Therapies Cobalt Sterilization-other Sterilization Technologies Reactor Cyclotron Medical Isotopes $ Segment earnings (loss) Targeted Therapies Sterilization Technologies Medical Isotopes Corporate and Other $ Income (loss) from continuing operations $ (Loss) income from discontinued operations, net of income taxes Net income (loss) $ Basic and diluted earnings (loss) per share - from continuing operations $ - from discontinued operations Basic and diluted earnings (loss) per share $ Revenues from continuing operations Targeted Therapies Targeted Therapies revenue of $14.4 million in Q2 2012 increased by $1.5 million or 12% compared to Q1 2012. This increase was primarily due an increase in TheraSphere sales volume.Contract Manufacturing revenue was relatively flat quarter over quarter. Sterilization Technologies Sterilization Technologies revenues of $14.8 million in Q2 2012 decreased by $1.3 million or 8% compared to Q1 2012. Co-60 revenue in Q2 2012 decreased 12% compared to Q1 2012. Co-60 revenues can vary significantly quarter-to-quarter due to the timing of our shipments to customers. The shipments are planned between Nordion and our customers and are forecast several months in advance. Medical Isotopes Medical Isotopes revenue decreased 14% in Q2 2012 compared to Q1 2012. The decrease was primarily driven by lower Reactor isotopes revenue due to decreases in Mo-99 sales volume. As described in the “Recent business and corporate development” section of this MD&A, the decrease in Mo-99 sales volume was driven by two unplanned supply interruptions of the NRU reactor during Q2 2012 as well as the planned shutdown which began April 15, 2012. In Q2 2012, Cyclotron isotopes revenue increased by 17% compared to Q1 2012. This increase is attributable to an increase in sales of Sr-82. Segment earnings (loss) Targeted Therapies Targeted Therapies segment earnings of $3.1 million in Q2 2012 increased by $1.1 million or 53% compared to Q1 2012 primarily due to higher TheraSphere sales volume. Quarter-to-quarter Targeted Therapies segment earnings are impacted by the mix of TheraSphereand Contract Manufacturing since TheraSpheregenerally has a higher gross margin than our Contract Manufacturing, and by the level of spending on TheraSphereclinical trials. Sterilization Technologies Sterilization Technologies segment earnings of $3.5 million in Q2 2012 decreased by $1.0 million or 21% compared to Q1 2012. This is primarily due to decreased Co-60 volume. Quarter-to-quarter Sterilization Technologies segment earnings are impacted by the mix of Co-60, one of our higher gross margin products, with Sterilization – Other, which includes our shipments of a production irradiator. The irradiators, while important to future growth in Co-60 sales, are a relatively lower margin product than Co-60 sources. Medical Isotopes Medical Isotopes segment earnings of $6.6 million in Q2 2012 decreased by $2.2 million or 25% compared to Q1 2012. This is primarily due to lower volumes of Mo-99 in Q2 2012. Generally, our Reactor isotopes products have higher gross margins than the Cyclotron isotopes products. Corporate and Other Corporate and Other segment loss of $2.8 million in Q2 2012 increased by $0.9 million compared to Q1 2012 due mainly to an unfavourable impact of foreign exchange and settlement costs for a legal claim associated with our discontinued operations. Other items that have affected the quarter-to-quarter comparability of the income (loss) from continuing operations include: Share buybacks: Earnings per share amounts were impacted by the number of Common shares repurchased and cancelled under the substantial issuer bid in Q3 2010, the 2011 normal course issuer bid during fiscal 2011 and Q1 2012. Balance sheet insights To assist your understanding of our balance sheet accounts, we have briefly summarized a number of items below that are recorded in our balance sheet and described in more detail in our financial statement notes. Embedded derivatives Included in Other current assets and Accrued liabilities are embedded derivatives assets and liabilities of $6.0 million and $1.2 million, respectively, as of April 30, 2012. These relate to certain long-term supply contracts that are denominated in currencies that are not the functional currency of either party to the agreements. These embedded derivatives can fluctuate significantly from period to period as they are based on notional amounts exceeding $200 million at April 30, 2012, and are revalued at the end of each reporting period based on changes in currency exchange rates relative to the Canadian dollar. Investment in Celerion, Inc. (Celerion) & note receivable from Celerion Long-term investments include our 15% minority interest in Celerion, carried at $1.4 million and a note receivable from Celerion, carried at $13.2 million. The face value of the note, including the transition services agreement and interest payments, as of April 30, 2012 is $16.5 million, with the carrying value reflecting discount rates of 28% and 8% for unsecured and secured cash flows, respectively. The significant portion of the note is unsecured and has a five year term bearing interest at 4% per annum which is accruing to the principal amount of the note. Our exposure to losses with respect to Celerion is limited to the carrying amount of this note receivable and our minority interest in Celerion. Investment in Lumira Capital Corp. (Lumira) Included in Long-term investments is our investment in Lumira, a privately held investment fund management company that has long-term investments in development-stage enterprises. We record this investment using the equity method of accounting and the carrying amount of this investment is $nil as of April 30, 2012, resulting from cumulative dividends received and equity losses recorded in prior periods.We have no further exposure to losses with respect to Lumira as our exposure is limited to the carrying amount of this investment. Restricted cash Included in Other long-term assets is restricted cash of $5.4 million as of April 30, 2012, related to our captive insurance liabilities. Financial instrument pledged as security on long-term debt & Long-term debt Included in Notes receivable and Other long-term assets is a financial instrument with a carrying value of $44.0 million as of April 30, 2012. This financial instrument is classified as held to maturity and is not readily tradable. Included in Long-term debt includes a non-interest-bearing Canadian government loan with a carrying value of $44.0 million as of April 30, 2012. The cash inflow of the financial instrument exactly offsets the cash outflow of the long-term debt. We have pledged the financial instrument as security to offset the long-term debt, effectively resulting in net nil debt. Note receivable from AECL The note receivable from AECL is carried at $5.6 million as at April 30, 2012 and is repayable monthly with the last payment scheduled in September 2012. Deferred tax assets We have recorded current and non-current deferred tax assets of $79.1 million as of April 30, 2012. These assets relate to our Canadian operations and can be used to reduce future cash taxes in Canada. Liabilities retained from divested and discontinued operations Included in Accrued liabilities is $9.5 million related to an arbitration ruling in our dispute with Life Technologies Corporations (Life).We subsequently filed a Statement of Claim against Life and have requested the $9.5 million settlement payment be stayed pending the outcome of this new claim. Accrued liabilities also includes a provision of $8.3 million to address certain U.S. Food and Drug Administration (FDA) issues related to the Company’s discontinued bioanalytical operations in its Montreal, Canada, facilities. Included in Accrued liabilities and Other long-term liabilities is a restructuring provision of $1.7 million. The restructuring activities have been substantially completed and the remaining restructuring provision relates to future rental payments related to the Company’s former corporate office space in Toronto, which may extend over two years. 4) Consolidated Liquidity and Capital Resources Cash flows We have summarized our cash flows from operating, investing and financing activities, as reflected in our consolidated statements of cash flows, in the following table: Three months ended April 30 Six months ended April 30 (thousands of U.S. dollars) Cash provided by continuing operating activities $ Cash (used in) provided by continuing investing activities Cash used in continuing financing activities Cash used in discontinued operations - - Effect of foreign exchange rate changes on cash and cash equivalents Net increase (decrease) in cash and cash equivalents during the period $ Summary of cash flow activities for the three months ended Q2 2012 The primary cash inflows in the second quarter of fiscal 2012, excluding those associated with our product revenues included: · $3.4 million of payments from AECL related to a notes receivable. With these cash inflows and our cash on hand, we used cash in the following activities: · $3.4 million for restructuring, retained leases, and litigation costs; · $6.2 million in dividend payments; and, · $2.3 million capital expenditures. The remaining net cash inflow of $15.1 million is primarily related to profitability from our operations and other changes in working capital. Continuing operating activities Cash provided by our operating activities for the three months ended Q2 2012 was $13.8 million compared to $15.9 million in the same period in fiscal 2011. We recorded a net income of $3.2 million for Q2 2012, which includes a non-cash change in the fair value of embedded derivatives of $0.2 million loss. In Q2 2012, our accounts receivable decreased by $6.6 million and our inventories increased by $6.4 million primarily driven by the timing of our sale and receipt of Co-60. Cash provided by our operating activities for the six months ended Q2 2012 was $23.2 million compared to $5.4 million in the same period in fiscal 2011. We recorded a net income of $2.3 million for the six months ended Q2 2012, which includes a non-cash change in the fair value of embedded derivative assets of $6.4 million loss, $13.1 million for restructuring, retained leases and litigation costs and a loss on Celerion note receivable of $2.4 million. During the six months ended Q2 2012, our accounts receivable decreased by $13.2 million, our inventories increased by $9.0 million, and our accounts payable and accrued liabilities decreased by $7.9 million, for the same reason described in the above analysis. Continuing investing activities We used cash of $2.2 million for investing activities for the three months ended 2012 compared with cash provided by of $0.4 million in the same period in fiscal 2011. Our activities in Q2 2012 included capital asset additions of $2.3 million, partially offset by a decrease in restricted cash of $0.2 million. Our activities in Q2 2011 included $1.7 million cash sale proceeds for our available for sale investment, largely offset by capital asset addition of $0.8 million and an increase in restricted cash of $0.5 million. We used cash of $4.2 million in investing activities for the six months ended Q2 2012 compared with $1.1 million in the same period in fiscal 2011. During the six months ended Q2 2012, we had capital asset additions of $4.7 million, partially offset by a decrease in restricted cash of $0.5 million. During the six months ended Q2 2011, we purchased capital assets of $1.7 million and an increase in restricted cash of $1.0 million. These cash outflows were offset by $1.7 million cash sale proceeds for our available for sale investment. Continuing financing activities We used cash of $6.2 million for financing activities for Q2 2012 compared with $38.1 million in Q2 2011. During Q2 2012, we paid $6.2 million of cash dividends declared in February 2012. In Q2 2011, we repurchased our Common shares for $31.7 million and paid $6.4 million of cash dividends declared in January 2011. We used cash of $16.0 million for financing activities for the six months ended Q2 2012 compared with $39.2 million we used in the same period in fiscal 2011. During the six months ended Q2 2012, we repurchased Common shares for $3.5 million and paid $12.4 million of cash dividends. During the six months ended Q2 2011, we repurchased Common shares for $32.7 million and paid $6.4 million of cash dividends. Liquidity (thousands of U.S. dollars) April 30 October 31 Change Cash and cash equivalents $ $ 5% Current ratio(a) - (a)Excludes current assets and current liabilities related to discontinued operations as at October 31, 2011. Our cash and cash equivalents of $77.8 million as of April 30, 2012 was $3.7 million higher than the $74.1 million we had as of October 31, 2011. As we discussed in the Cash flows section above, the increase was primarily due to $24.2 million net cash inflow from our operations, $6.5 million cash received on Celerion note receivable, and $6.7 million cash received on the AECL note receivable. The increase in cash and cash equivalents was partially offset by $12.4 million of cash dividends paid, $3.5 million share buyback under the NCIB, $13.1 million of restructuring, retained leases, and litigation costs, and $4.7 million of capital expenditures. Our current ratio of 2.4 as of April 30, 2012 remained flat to 2.4 as of October 31, 2011 as decreases in current assets were offset by proportionate decreases in current liabilities. The decline in the current assets was primarily due to decreases in accounts receivable and notes receivable, partially offset by increases in inventories and cash and cash equivalents. The decline in the current liabilities was mainly due to a decrease in accrued liabilities. As of April 30, 2012, our restricted cash of $5.4 million related to funds for insurance liabilities. Credit facility We have a $75.0 million senior revolving three year committed credit facility with the Toronto-Dominion Bank (TD) and a select group of other financial institutions. Each material subsidiary of Nordion jointly and severally guaranteed the obligations of the borrower to the lenders. The loan agreement includes customary positive, negative and financial covenants. The bank is granted floating and fixed charges over the assets of the borrower and guarantors including, but not limited to, accounts receivable, inventory and real property. Under this credit facility, we are able to borrow Canadian and US dollars by the way of Canadian dollar prime rate loans, US dollar base rate loans, US dollar Libor loans, the issuance of Canadian dollar banker’s acceptances and letters of credit in Canadian and US dollars. Letters of credit shall not exceed $50.0 million and the TD will make available a swingline of $7.5 million. The credit facility is payable in full on the day falling three years after the closing date; however, the term of the credit facility may be extended on mutual agreement of the lenders for successive subsequent periods. The credit facility is primarily for general corporate purposes. As of April 30, 2012, we have not used the credit facility for borrowing, however, we have $24.1 million of letters of credit issued against the credit facility. Pension For funding purposes, we are required by regulation to update our actuarial valuation of our major defined benefit pension plan as of January 1, 2012. Based on the most recent actuarial valuation completed in Q3 2011 related to January 1, 2011, annual funding requirements are approximately $11 million, including approximately $3 million of current service cost contributions, in each of the next five years in order to reduce the projected solvency deficit. Our next actuarial valuation is scheduled to be completed in Q3 2012 based on information as at January 1, 2012. Using real interest rate levels and assets values as at January 1, 2012, and regulatory required change to mortality tables, our annual funding is expected to increase over the next five year period, by approximately $3 million, to $14 million during fiscal 2012. Starting Q3 2011, we have funded the solvency deficit via letters of credit for $6.3 million, including $1.9 million funded in Q2 2012. The deficit has arisen due to falling real interest rates where the pension liabilities increased more than the increase in the value of pension assets. The actual funding requirements over the five-year period will be dependent on subsequent annual actuarial valuations. These amounts are estimates, which may change with actual investment performance, changes in interest rates, any pertinent changes in government regulations, and any voluntary contributions. As a result of either changes to annual valuations or the three-year averaging used in the deficit calculation, funding requirements may extend beyond the five year funding period. In addition, we retained a defined benefit pension plan associated with MDS Pharma Services Early Stage. The current estimated under-funded status based on the latest actuarial valuation completed is approximately $3.9 million. Future liquidity requirements We believe that cash on hand, cash flows generated from operations, and borrowing from our existing line of credit, if needed, will be sufficient to meet the anticipated requirements for operations, capital expenditures, R&D expenditures including trials for TheraSphere, pension funding, litigation costs including the MAPLE arbitration, contingent liabilities including FDA settlements, the Life arbitration settlement, and restructuring costs. At this time, we do not anticipate any issues in collecting amounts owed to us with respect to the notes receivable from AECL. Contractual obligations Subsequent to the sale of Early Stage, we have retained litigation claims and other costs associated with the U.S. FDA’s review of our discontinued bioanalytical operations and certain other contingent liabilities in Montreal, Canada. We have also retained certain liabilities related to pre-closing matters, a defined benefit pension plan for U.S. employees, and lease obligations for office locations in King of Prussia, Pennsylvania and Bothell, Washington. We have estimated the cost of future lease payments, net of expected sublease revenue, where applicable, to be approximately $1.2 million. Under certain circumstances, we may be required to assume additional liabilities that could result in future cash payments. Arbitration with Life Technologies Corporations As part of the sale of MDS Analytical Technologies completed in Q1 2010, our joint venture partnership with Applied Biosystems, a division of Life Technologies Corporations (Life), was dissolved. A disagreement arose between the former partners (Nordion and Life) as to the appropriate treatment of certain inventory sold by the partnership to Applied Biosystems prior to the dissolution of the joint venture partnership. The disagreement was submitted to arbitration and the arbitrator in the hearing ruled in favour of Life. As a result, we recorded a settlement loss of approximately $9.5 million in our results of discontinued operations in Q3 2011. Subsequent to the arbitrator’s ruling, on September 30, 2011, we filed a Statement of Claim against Life in the Ontario Superior Court of Justice seeking recovery of approximately C$30 million and requesting the $9.5 million settlement payment be stayed pending the outcome of this new claim. In December 2011, Life filed its statement of defense and we expect that Life will vigorously defend this action. Both parties filed motions in May 2012 related to the claim. We have not paid the $9.5 million to date. Capitalization Our long-term debt of $44.4 million as of April 30, 2012, is primarily a non-interest-bearing Canadian government loan maturing in 2015, which we have fully secured with a long-term financial instrument that we have included in Other long-term assets in our consolidated statements of financial position. Our shareholders’ equity as of April 30, 2012, was $273.4 million compared with $284.8 million as of October 31, 2011. The decrease reflects a total cost of $3.5 million for our NCIB for the six months ended April 30, 2012 including a charge of $1.9 million to our accumulated deficit due to share buyback costs in excess of $1.6 million carrying value of the Common shares. Under our NCIB initiated in fiscal 2011, we repurchased and cancelled 5,258,632 of our Common shares for an aggregate purchase price of $55.9 million. On January 31, 2012, we announced a 2012 NCIB, which was authorized by the Toronto Stock Exchange (TSX) to purchase for cancellation up to 3,105,901 Common shares. During the second quarter of fiscal 2012, we have not repurchased and cancelled any of our Common shares under the 2012 NCIB. During the first half of fiscal 2012, we also declared and paid quarterly dividends for a total $12.4 million. Off-balance sheet arrangements We do not have any relationships with unconsolidated entities or financial partnerships, such as entities referred to as structured finance or special purpose entities, which are established for the purpose of facilitating off-balance sheet arrangements or other contractually narrow or limited purposes. We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity or capital expenditures or capital resources that are material to investors other than operating leases and derivative instruments. Derivative instruments As of April 30, 2012, we held over $28 million notional amount of foreign exchange forward contracts designated as cash flow hedges. During the three months ended April 30, 2012, we recorded nominal gain and loss for our foreign exchange forward contracts designated as cash flow hedges whereas we recorded a $0.5 million realized loss and $0.3 million unrealized gain during the six months ended April 30, 2012. As of April 30, 2012, we held no derivatives designated as fair value or net investment hedges. As of April 30, 2012, we identified certain embedded derivative assets with a fair value of $6.0 million (October 31, 2011 - $11.6 million) and embedded derivative liabilities with a fair value of $1.2 million (October 31, 2011 - $0.4 million), which have a total notional amount of approximately over $200 million (October 31, 2011 – approximately $300 million). During the three and six months ended April 30, 2012, we recorded a $0.2 million and $6.4 million loss, respectively, for the change in the fair value of the embedded derivatives, compared to $0.7 million and $19.3 million gain in the same periods in fiscal 2011. Litigation For full descriptions of our material litigation, see “Section 9, Legal Proceedings” in our 2011 AIF. MAPLE We are involved in an arbitration related to the MAPLE Facilities and an associated lawsuit with AECL and the Government of Canada. AECL and the Government of Canada unilaterally announced in fiscal 2008 their intention to discontinue the development work on the MAPLE Facilities.At the same time, AECL and the Government of Canada also publicly announced that they would continue to supply medical isotopes from the current NRU reactor, and would pursue a license extension of the NRU reactor operations past the expiry date, at the time, of October 31, 2011.On July 8, 2008, we served AECL with a notice of arbitration proceedings seeking an order to compel AECL to fulfill its contractual obligations under an agreement entered into with AECL in February 2006 (the 2006 Agreement) to complete the MAPLE Facilities and, in the alternative and in addition to such order, seeking significant monetary damages. In the lawsuit, we are claiming $1.6 billion (C$1.6 billion) in damages from AECL and the Government of Canada. Our emphasis has been on arbitration proceedings. The final arbitration hearings were completed in May 2012. The arbitration tribunal has indicated it will be meeting in late June 2012 and will provide guidance at that time regarding a date for a final decision.Under the arbitration provisions, the parties have limited appeal rights as to matters of law.In addition to the legal proceedings initiated by us against AECL and the Government of Canada, we are currently exploring supply alternatives to mitigate the lack of supply from AECL, for both the long-term supply of reactor-based medical isotopes and isotopes produced by other modalities. We have also urged the Government of Canada and AECL to consult with international experts and obtain their assistance toward activating the MAPLE Facilities project. Bioequivalence studies During fiscal 2009, we were served with a Complaint related to repeat study costs and mitigation costs of $10 million and lost profits of $70 million. This action relates to certain bioequivalence studies carried out by our former MDS Pharma Services business unit at our Montreal, Canada facility from January 1, 2000, to December 31, 2004. We maintain reserves in respect of repeat study costs as well as errors and omissions insurance. We have assessed this claim and have accrued amounts related to the direct costs associated with the repeat study costs in our FDA provision.We have not made a specific provision related to the claim for lost profit, other than insurance deductible liabilities. We have filed an Answer and intend to vigorously defend this action. During fiscal 2009, we were served with a Statement of Claim related to repeat study and mitigation costs of $5.1 million (C$5 million) and loss of profit of $30.4 million (C$30 million). This action relates to certain bioequivalence studies carried out by our former MDS Pharma Services business unit at our Montreal, Canada facility from January 1, 2000, to December 31, 2004. We maintain reserves in respect of repeat study costs as well as errors and omissions insurance. We have assessed this claim and have accrued amounts related to the direct costs associated with the repeat study costs in our FDA provision.We have not made a specific provision related to the claim for lost profit, other than insurance deductible liabilities. We have filed a Statement of Defence and intend to vigorously defend this action. Subsequent to the second quarter, we were served with a Complaint filed in Florida relating to our former Pharma Services business. The Complaint, by Bioaxone Biosciences Inc., named Nordion (US) Inc. as well as another co-defendant, and alleges that MDS Pharma Services acted negligently in the preparation and qualification of a Bacterial Master Cell Bank relating to the development of a biologic drug, and claims that Plaintiff has incurred costs to take corrective actions to the cell bank and to the development of its drug as a result of associated delays in development, progress through clinical trials and the FDA approvals process, in an amount greater than $90 million. We have not made a specific provision related to this Complaint. We are currently assessing the merits of the Complaint and intend to vigorously defend this claim. In addition, we have notified our insurance provider of this Complaint, which is subject to an insurance deductible of $2.5 million. 5) Accounting and Control Matters Recent accounting pronouncements In December 2011, the FASB issued ASU No. 2011-11, “Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities” which enhances current disclosures about financial instruments and derivative instruments that are either offset on the statement of financial position or subject to an enforceable master netting arrangement or similar agreement, irrespective of whether they are offset on the statement of financial position. Entities are required to provide both net and gross information for these assets and liabilities in order to facilitate comparability between financial statements prepared on the basis of U.S. GAAP and financial statements prepared on the basis of IFRS. ASU 2011-11 is effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods and we plan to adopt ASU 2011-11 on November 1, 2013.ASU 2011-11 is not expected to have a significant impact on our consolidated financial statements. In December 2011, the FASB issued ASU No. 2011-12, “Comprehensive Income (Topic 220): Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05” which indefinitely defers the requirement in ASU No. 2011-05 to present reclassification adjustments out of accumulated other comprehensive income by component in both the statement in which net income is presented and the statement in which other comprehensive income is presented. During the deferral period, the existing requirements in U.S. GAAP for the presentation of reclassification adjustments must continue to be followed. ASU 2011-12 is effective for annual reporting periods beginning on or after December 15, 2011 and interim periods within those annual periods and we plan to adopt ASU 2011-12 on November 1, 2012.ASU 2011-12 is not expected to have a significant impact on our consolidated financial statements. Disclosure controls and procedures Disclosure controls and procedures are designed to provide reasonable assurance that all relevant information is gathered and reported to senior management, including the Chief Executive Officer (CEO) and the Chief Financial Officer (CFO), on a timely basis so that appropriate decisions can be made regarding public disclosure.We, including the CEO and CFO, have evaluated the effectiveness of our disclosure controls and procedures as defined in the rules of the U.S. Securities and Exchange Commission and the Canadian Securities Administrators.Based on that evaluation, we, including the CEO and CFO, have concluded that, as a result of the material weakness described below in our report on internal control over financial reporting, disclosure controls and procedures were not effective as of April 30, 2012. Internal control over financial reporting Based on the evaluation performed as at October 31, 2011 and because of the material weakness described below, management concluded that internal control over financial reporting was not effective as of October 31, 2011.A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of our annual or interim consolidated financial statements will not be prevented or detected on a timely basis. As of October 31, 2011, the Company did not maintain effective internal control over financial reporting in the accounting for income taxes principally related to historical transactions.Specifically, management has not yet completed a process of reviewing and evaluating the accounting and reporting of its income tax accounts based on the complex transactions principally arising from prior years, particularly considering the reduced size and scope of the Company which has resulted in a significantly reduced level of materiality.While this material weakness is not pervasive in scope, it resulted in non-material errors to the financial statements that were identified and corrected prior to release and, accordingly, there is a reasonable possibility that a material misstatement of our annual or interim consolidated financial statements will not be prevented or detected on a timely basis. During Q2 2012, we have continued to monitor our accounting and reporting for our income tax accounts related to the complex transactions of prior years. We have identified those issues on which we need to focus our remediation efforts and are progressing on the resolution of these issues in accordance with our plan. We intend to continue our efforts to strengthen and enhance our disclosure controls and procedures and internal control over this identified area of deficiency until the material weakness is fully remediated. Caution regarding forward-looking statements From time to time, we make written or oral forward-looking statements within the meaning of certain securities laws, including under applicable Canadian securities laws and the “safe harbour” provisions of the United States Private Securities Litigation Reform Act of 1995.This document contains forward-looking statements, including but not limited to, statements relating to our expectations with respect to: our business strategy and the competitive landscape; factors influencing our commercial success; the demand for and supply of our products and competing products; the supply of the inputs for our products; potential outcomes of current legal proceedings; the potential for additional legal and regulatory proceedings; the regulatory status of our products, reimbursement approvals and the costs and results of clinical trials; our research and development initiatives; our estimates of future site remediation costs; our intentions with respect to our liquidity levels and access to capital; our dividend policy; the repurchase of our shares through a Normal Course Issuer Bid; and more generally statements with respect to our beliefs, plans, objectives, expectations, anticipations, estimates and intentions.The words “may”, “will”, “could”, “should”, “would”, “outlook”, “believe”, “plan”, “anticipate”, “estimate”, “project”, “expect”, “intend”, “indicate”, “forecast”, “objective”, “optimistic”, “assume”, “endeavour”, and similar words and expressions are intended to identify forward-looking statements. Forward-looking statements are necessarily based on estimates and assumptions made by us in light of our experience and our perception of historical trends, current conditions and expected future developments, as well as other factors that we believe are appropriate in the circumstances, but which are inherently subject to significant business, political, economic and competitive uncertainties and contingencies. Known and unknown factors could cause actual results to differ materially from those projected in the forward-looking statements. Factors that could cause actual results or events to differ materially from current expectations include, but are not limited to, the following factors, which are discussed in greater detail in the “Risk Factors” described in section 5 of our 2011 AIF; and our success in anticipating and managing these risks: future interruptions in the supply of reactor-produced isotopes; financial risk associated with contracts; dependence on one customer for the majority of its revenue and segment earnings in the Medical Isotopes segment; interruption in the Company’s ability to manufacture its products or deliver its services or an inability to obtain key components or raw materials; TheraSphere, is sold under a Humanitarian Device Exemption in the U.S. which may be revoked in certain circumstances; reimbursement risk under the Humanitarian Device Exemption;changes in the medical isotope market impacting price and volumes; risk associated with carrying out business in several countries; unfavourable outcome of one of the Company’s clinical trials for TheraSphere; potential changes to regulations regarding the export and use of highly enriched uranium; failure to remain in compliance with the covenants contained in the Company’s Credit Facility Agreement; shareholder activism; outcome of arbitration with AECL; inability to compete effectively; environmental risk associated with management of hazardous material; fluctuations in business environment; inadequate insurance coverage; litigation and regulatory proceedings; declines in equity markets and/or interest rates and changes in foreign exchange rates impacting pension plans; complex and costly regulation; inability to effectively introduce new products or services or failing to keep pace with technology; results and timeline of clinical trials; non-compliance with laws and regulations; foreign currency exchange risk; changes in trends of pharmaceuticals and biotechnology; global economic instability; volatility of share price; interruption in the performance of information technology systems and the communication systems; decommissioning of sites; inability to successfully execute strategic transactions; restrictions on access to cash; intellectual property protection; tax reassessment; research and development cost increases; services of key personnel. The foregoing list of factors that may affect future results is not exhaustive.By their very nature, forward-looking statements involve inherent risks and uncertainties, both general and specific, which give rise to the possibility that predictions, forecasts, projections and other forward-looking statements will not be achieved. When relying on our forward-looking statements to make decisions with respect to the Company, investors and others should carefully consider the foregoing factors and other uncertainties and potential events.We caution readers not to place undue reliance on our forward-looking statements, as a number of factors, including but not limited to the risk factors listed above and further described in section 5 of our 2011 AIF, could cause our actual results, performance or achievements to differ materially from the beliefs, plans, objectives, expectations, anticipations, estimates and intentions expressed in such forward-looking statements. We do not assume any obligation to update or revise any forward-looking statements, whether written or oral, that may be made from time to time by us or on our behalf, except as required by applicable law.
